Citation Nr: 0123457	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected ankle disabilities. 

2.  Entitlement to service connection for a bilateral hip 
disorder secondary to service-connected ankle disabilities.  

3.  Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected ankle disabilities. 

4.  Entitlement to a disability rating greater than 30 
percent for postoperative residuals of a right ankle fracture 
with ankylosis.  

5.  Entitlement to a disability rating greater than 10 
percent for residuals of a left ankle fracture with arthritis 
prior to September 27, 1999.

6.  Entitlement to a disability rating greater than 20 
percent for residuals of a left ankle fracture, status post 
total arthroplasty, as of December 1, 2000.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from November 1952 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 and November 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The case returns to the Board following a remand to the RO in 
August 1999.  

The issues of service connection for a low back disorder, a 
bilateral hip disorder, and a bilateral knee disorder as 
secondary to the service-connected ankle disabilities are 
addressed in the REMAND portion of the decision, below.  

The Board notes that the veteran alleged being unable to work 
due to his service-connected disabilities.  In May 2001, the 
RO sent the veteran the appropriate forms to claim non-
service connected pension benefits, as well as a total 
disability rating based on individual unemployability.  The 
RO should take any additional action necessary on the claim.  
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Medical records indicate that the right ankle is 
ankylosed at points ranging from neutral (zero degrees) to 20 
degrees plantar flexion.  The veteran subjectively complaints 
of chronic right ankle pain and difficulty walking without a 
brace.  Objectively, there is some tenderness about the ankle 
and some weakness.  There is no swelling, deformity, or 
atrophy.

3.  Prior to September 27, 1999, the left ankle disability is 
manifested by motion limited to, at worst, zero degrees 
dorsiflexion and 20 degrees plantar flexion, as well as 
objective evidence of varying degrees of crepitus and pain on 
motion and swelling and subjective complaints of chronic 
pain.

4.  Following the total arthroplasty, as of December 1, 2000, 
the left ankle disability consists of subjective complaints 
of limitation of motion and effusion and pain with use and 
objective evidence of significant limitation of motion with 
pain at the end of motion and some tenderness about the 
ankle.  There is no evidence of deformity, atrophy, swelling, 
or erythema.      


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for postoperative residuals of a right ankle fracture 
with ankylosis have not been met.  38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5270; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).    

2.  The criteria for a 20 percent disability rating residuals 
of a left ankle fracture with arthritis prior to September 
27, 1999 have been met.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271; 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

3.  The criteria for a disability rating greater than 20 
percent for residuals of a left ankle fracture, status post 
total arthroplasty, as of December 1, 2000 have not been met.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5056; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  VA has also recently promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
the January 1997 decision, June 1998 statement of the case, 
and subsequent supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate the claims.  In addition, the 
RO has secured pertinent VA records and obtained medical 
examinations.  Although the veteran has provided some private 
medical records, he had not authorized VA to obtain any 
additional private records.  He has also submitted additional 
evidence and argument in support of his claim, to include 
testimony at a Travel Board hearing.  Therefore, there is no 
indication that the Board's present review of the claim, to 
include consideration of the VCAA and its implementing 
regulations in the first instance, will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

In addition, with regard to the issues disposed of herein, 
the Board is satisfied as to the RO's compliance with 
instructions from the August 1999 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Factual Background

The RO established service connection for residuals of 
fractures of the right and left ankles in a May 1964 rating 
action.  At that time, it assigned a 20 percent and a 
noncompensable (zero percent) rating, respectively.  The RO 
increased the evaluation for the left ankle disability to 10 
percent in an April 1965 rating action.  Thereafter, it 
continued those disability ratings in several subsequent 
adjudications.  

The veteran submitted a claim for an increased rating for his 
ankle disabilities in November 1996.  He related that he had 
a great deal of pain, especially when walking.  Because most 
of the pain was from the right ankle, he put more weight on 
the left ankle.  The left ankle had started to lock up, which 
lasted from 5 to 30 minutes.   

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in December 1996.  He described 
stiffness and soreness, left greater than right.  He had 
increased pain and instability if he wore low-cut shoes.  
Examination of the right ankle revealed no motion, though 
there was good motion in the midfoot and forefoot.  The left 
ankle had about 10 degrees dorsiflexion and 30 degrees 
plantar flexion with discomfort at extremes of motion and a 
little bit of crepitus.  Motor strength and sensation were 
intact bilaterally.  X-rays showed a well-healed right ankle 
fusion and moderate degenerative joint disease (DJD) in the 
left ankle.   

In a January 1997 rating decision, the RO increased the right 
ankle disability rating to 30 percent effective from the date 
of the claim.  It continued the 10 percent evaluation for the 
left ankle disability.  The veteran timely appealed that 
decision.  

The veteran's August 1997 notice of disagreement and June 
1998 substantive appeal stated that he used a left ankle 
brace and used a one-inch lift in his right boot.  He had 
been told that he no longer had adequate fusion in the right 
ankle.  If the left ankle brace did not help, he was told 
that he might need a fusion for that joint, as well as a 
right total ankle replacement.  For the constant ankle pain, 
the veteran took pain medication, Motrin or naproxen, or used 
hot baths.  The pain often woke him at night.  He had 
difficulty walking without shoes or boots.  The veteran's 
wife provided substantially similar information in an 
associated August 1997 statement.  

VA medical records included December 1996 ankle X-rays, which 
showed grade III osteonecrosis of the talar dome on the left, 
and right tibiotalar osteodesis.  In May 1997, the veteran 
complained of increasing bilateral ankle pain.  He did not 
use a cane and was able to negotiate stairs.  Examination 
revealed right ankle fusion in 15 degrees plantar flexion, 
with good midfoot and forefoot motion.  The left ankle 
demonstrated 0 to 20 degrees plantar flexion with crepitus.  
There was no swelling.  The veteran was prescribed a heel 
lift on the right and a brace on the left.  Noes dated in 
June 1997 indicated that the left lace-up ankle brace 
provided some relief.  The veteran presented in April 1998 
with pain in right midfoot and left hindfoot.  Examination 
revealed left ankle range of motion 20 degrees dorsiflexion 
and 30 degrees plantar flexion, marked crepitus, pain and 
swelling.  In addition, there was right ankle fusion in 20 
degrees equinous and midfoot instability dorsally.  X-rays 
were unchanged.  August 1998 notes reflected similar 
examination findings.   

A November 1997 letter from a Dr. Skoglund indicated that the 
veteran was getting second opinion regarding possible surgery 
on both ankles.  He had ankle pain while working, though he 
continued to do so.  Examination revealed a slight limp 
favoring the right lower leg at the ankle level, none on the 
left.  There was fairly normal right ankle contour.  Right 
ankle motion was limited to a fixed 20 degrees of equinus and 
40 degrees of further flexion.  There was no heel pain or 
pain in subtalar motion, good circulation, and no sensory 
deficit.  Examination of the left ankle revealed 0 degrees 
extension and 45 degrees flexion.  There was no crepitation 
on motion, no instability or effusion, and good circulation 
and sensation.  X-rays showed solid bony fusion on the right 
with mild midfoot arthritis and significant arthritic changes 
on the left with normal midfoot.  The diagnosis included 
right ankle fusion with some equinus, right foot arthritis 
and midfoot arthritis, and left ankle arthritis.  Dr. 
Skoglund commented that the veteran's continued disability in 
the lower legs, including the ankles, would limit his ability 
to walk, climb, squat, or carry objects.  

In a statement dated in June 1998, V. Anderson, D.C., related 
that the veteran's complaints included left ankle fusion with 
pain and right ankle pain from previous fractures.  X-rays of 
the left ankle showed degenerative changes of the 
talocalcaneal and talotibial joints with positional changes 
of the calcaneus and navicular bones.  X-rays of the right 
ankle showed a talofibular fusion with no erosion and 
irregularity of the talar bone most likely due to the 
original trauma.  Dr. Anderson opined that the right ankle 
should be left as it was and that no fusion should be done, 
as the majority of the problem came from the navicular and 
calcaneal bones not the talus.  The veteran was to continue 
wearing the right ankle support, because he had difficulty 
walking without it, and using the right heel lift.  

The veteran was afforded a VA orthopedic examination in 
October 1998.  The examiner noted that the claims folder was 
available for review.  The veteran had continued bilateral 
ankle pain, for which he took Naprosyn and Tylenol 3.  He 
used a brace on the right ankle and a leather restrictor on 
the left ankle.  The pain was localized to the anterior right 
ankle and to the posterior left ankle.  On examination, there 
was approximately 10 degrees of dorsiflexion of the right 
ankle.  The left ankle had nearly full range of motion.  The 
diagnosis included status post fusion of the right ankle with 
instability of the midfoot and degenerative osteoarthritis of 
the left ankle.  

The veteran testified at a Travel Board hearing in May 1999.  
He worked in sales and was on his feet all day.  His job also 
involving climbing ladders.  He had to put more weight on his 
left foot because the right foot had pain and sometimes gave 
out.  The veteran had originally worked full time but reduced 
his hours because of the ankle pain.  The right ankle had 
sharp pain in the front that became a dull ache.  The left 
ankle had sharp pain in the base that caused the joint to 
lock up.  He continued to use hot baths and pain relievers.  
The veteran related that the ankle pain was worse in wet or 
cold weather.  The right ankle hurt constantly.  The ankle 
braces and shoe lift helped for only a couple weeks.  The 
veteran thought he could walk about three blocks before pain, 
including from the right ankle, would stop him from 
continuing.  He had to wear boots, which fit over the braces.  

In a September 1999 statement, T. Brozovich, D.C., indicated 
that the veteran was scheduled for right fibula fusion and 
left ankle replacement.  Examination showed right ankle range 
of motion of 10 degrees flexion and extension with mild pain 
and left ankle range of motion of 20 degrees flexion and 10 
degrees extension with mild pain.  Heel and toe walking was 
extremely difficult due to loss of range of motion in the 
ankle joints and caused bilateral ankle pain.  Strength was 
4/5 on all motions of the right ankle and 5/5 on all motions 
of the left ankle.  The impression included right ankle 
fusion, right foot arthritis, and left ankle arthritis.  

Additional VA medical records dated in April 1999 reflected 
continued ankle complaints.  The right ankle was in 15 
degrees equinus with good subtalar motion.  Left ankle motion 
was decreased and painful with good subtalar motion.  X-rays 
showed stable right ankle fusion and stable compression of 
the left talar dome with degenerative changes.  In September 
1999, the veteran underwent a left total ankle arthroplasty 
for significant DJD.  It was noted at discharge at the 
beginning of October 1999 that he would likely remain in a 
cast for a total of six weeks.  

In a November 1999 rating decision, the RO recharacterized 
the left ankle disability to reflect the total arthroplasty.  
It awarded a 100 percent rating pursuant to VA regulation, 
with a 20 percent rating assigned effective November 1, 2000.  

May 2000 letters from C. Saltzman, M.D., indicated that there 
were plans for further surgery on the right ankle in 
September, with expected time off work of approximately six 
weeks, and possible surgery on the left ankle.  

VA medical records dated in September 2000 noted that the 
left ankle was well healed.  It had a short arc of motion, 
supple and painless, with minimal effusion.  The fused right 
ankle was tender to palpation over the medial and lateral 
malleoli.  The impression was status post left total ankle 
replacement and status post right ankle fusion with lateral 
fibular impingement.  It was noted that, due to bilateral 
ankle pain, as well as chronic lower back pain, the veteran 
was unable to tolerate any heavy work that involved lifting, 
climbing, or prolonged standing and walking and that he 
should be restricted to a sitting-only type of work.  In 
October 2000, the veteran distal fibulectomy of the right 
ankle and aspiration of the left ankle joint for possible 
effusion.  

An October 2000 statement from a VA doctor related that the 
veteran would be unemployable for the next six months while 
he underwent surgery and rehabilitation.  

The veteran underwent another VA orthopedic examination in 
January 2001.  The examiner reviewed the claims folder for 
the examination and highlighted pertinent history in the 
report.  The veteran's subjective complaints included 
bilateral ankle pain localized along the anterior aspect, 
decreased range of motion bilaterally, and effusion 
bilaterally with prolonged standing.  He continued to take 
pain medication.  Examination revealed a well healed surgical 
scar along the anterior left ankle with tenderness primarily 
anterior to and at the site of the incision.  Similarly, 
there was a well healed scar along the lateral right ankle 
with tenderness to palpation along the lateral right foot 
slightly anterior to the incision.  Right ankle range of 
motion was 0 degrees at the talar/tibular joint, though there 
was movement in the midfoot.  Left ankle range of motion was 
approximately 10 degrees dorsiflexion and 25 degrees plantar 
flexion.  There was no significant inversion laxity.  There 
was no evidence of atrophy.  X-rays of the left ankle showed 
stable arthroplasty prosthesis.  Right ankle films reflected 
stable fibulectomy.  

In an April 2001 rating action, the RO amended the effective 
date of the 20 percent evaluation for the left ankle 
disability to December 1, 2000.  

The veteran presented to VA in April 2001.  He felt that the 
left ankle pain was worse than before the replacement.  The 
pain was localized to the medial and posterior aspect of the 
ankle and was brought on when walking greater than one-
quarter mile or the initial steps after sitting for a while.  
He denied having swelling or instability.  The right ankle 
was moderately improved after partial fibulectomy.   The 
veteran was more comfortable wearing high-laced boots for 
support.  He walked without a cane.  Examination generally 
revealed antalgic gait.  The left ankle showed no swelling or 
erythema.  Range of motion was neutral dorsiflexion to 25 
degrees plantar flexion, with pain in the anterior ankle at 
end ranges of motion.  There was solid fusion of the right 
ankle with slight tenderness along the lateral incision.  
There was no swelling or defect.  X-rays of the left ankle 
showed that the components were well fixed.  The impression 
was persistent left ankle pain with normal appearing X-rays.  
The physician noted that examination showed slightly more 
restricted motion than expected but no signs of inflammation.  
The etiology of the symptoms was uncertain.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

1.  Postoperative Residuals of a Right Ankle Fracture with 
Ankylosis

The veteran's right ankle disability is evaluated as 30 
percent disabling under Diagnostic Code (Code) 5270, 
ankylosis of the ankle.  38 C.F.R. § 4.71a.  A 30 percent 
rating is assigned for ankylosis in plantar flexion, between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A maximum schedular rating of 40 
percent is in order for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  

The evidence in this case reflects solid fusion of the right 
ankle.  Various medical records indicate that the ankle is 
ankylosed at points ranging from neutral (zero degrees) to 20 
degrees plantar flexion.  There is no evidence suggesting 
that the ankylosis is at more than 40 degrees plantar flexion 
or at more than 10 degrees dorsiflexion.  Moreover, the 
evidence does not reflect findings of abduction, adduction, 
inversion or eversion deformity.  Therefore, the overall 
disability picture does not nearly approximate the criteria 
for a 40 percent rating under Code 5270.  38 C.F.R. § 4.7.  

With respect to functional loss, the Board notes that the 
veteran relates having chronic right ankle pain and 
difficulty walking without a brace.  Examination reveals some 
tenderness about the ankle and some weakness.  There is no 
swelling, deformity, or atrophy.  The Board finds that the 
veteran's symptoms are insufficient to warrant additional 
compensation for functional loss associated with the right 
ankle disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  The claims folder reflects one period of 
hospitalization for the right ankle with subsequent 
interference with work due to surgery.  Otherwise, the 
evidence shows that the veteran continued to work.  His 
impairment in earning capacity from the right ankle 
disability is reflected in the 30 percent disability rating.  
38 C.F.R. § 4.1.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for postoperative residuals of a right ankle fracture 
with ankylosis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Code 5270; 66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R. § 3.102).    


2.  Residuals of a Left Ankle Fracture with Arthritis Prior 
to September 27, 1999

Prior to September 27, 1999, the veteran's left ankle 
disability is rated as 10 percent disabling by analogy to 
Code 5271, limited motion of the ankle.  38 C.F.R. § 4.71a.  
The evidence shows that the veteran had degenerative 
arthritis of the ankle, which, according to Code 5003, is 
evaluated according to limitation of motion of the affected 
part.  Under Code 5271, a 10 percent rating is assigned for 
moderate limitation of ankle motion.  A maximum schedular 
rating of 20 percent is warranted for marked limitation of 
motion of the ankle.  See 38 C.F.R. § 4.71, Plate II (normal 
range of motion of the ankle).  

The evidence concerning the period prior to September 27, 
1999, reveals range of motion limited to, at worst, zero 
degrees dorsiflexion and 20 degrees plantar flexion.  At 
best, the veteran demonstrated nearly normal range of motion 
of the left ankle.  In addition, examination has revealed 
varying degrees of crepitus and pain on motion, as well as 
swelling.  The veteran complains of chronic pain.  
Considering the extent of limitation of motion in conjunction 
with additional symptomatology, the Board finds that the 
overall left ankle disability picture prior to September 27, 
1999 more closely approximates the criteria for a 20 percent 
rating under Code 5271.  38 C.F.R. § 4.7.  

The Board notes that, in order to warrant a rating higher 
than 20 percent under any diagnostic code regarding ankle 
disability, the evidence would have to demonstrate ankylosis.  
See Code 5270.  Because ankylosis of the left ankle is not 
shown, there is no schedular basis for a rating greater than 
20 percent prior to September 27, 1999.  Moreover, the Board 
finds no basis for referring the case for extra-schedular 
consideration.  Again, the record fails to disclose evidence 
of frequent hospitalizations or interference with employment 
associated with the left ankle disability prior to September 
27, 1999.  Accordingly, the Board finds that the evidence 
supports no more than a 20 percent disability rating for 
residuals of a left ankle fracture with arthritis prior to 
September 27, 1999.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5271; 66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. § 3.102).      

3.  Residuals of a Left Ankle Fracture, Status Post Total 
Arthroplasty, as of December 1, 2000

As of September 27, 1999, the veteran's left ankle disability 
is evaluated under Code 5056, ankle replacement with 
prosthesis.  38 C.F.R. § 4.71a.  Code 5056 provides for a 100 
percent schedular rating for one year following the 
implantation of the prosthesis.  Thereafter, a minimum 20 
percent rating is assigned.  A 40 percent rating is in order 
for ankle replacement with chronic residuals consisting of 
severe painful motion or weakness.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Code 5270 or Code 5271.  

Under Code 5270, a 20 percent rating is warranted for 
ankylosis of the ankle in plantar flexion of less than 30 
degrees.  A 30 percent rating is assigned for ankylosis in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A maximum 
schedular rating of 40 percent is in order for ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  
 
Under Code 5271, a maximum schedular rating of 20 percent is 
warranted for marked limitation of motion of the ankle. 

In this case, as of December 1, 2000, after the regulatorily 
prescribed period of a total rating, the RO evaluated the 
left ankle disability as 20 percent disabling under Code 
5056.  Initially, the Board finds that the evidence of record 
following the arthroplasty does not demonstrate ankylosis of 
the left ankle.  Therefore, Code 5270 is not for application.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  With 
respect to limitation of motion of the left ankle after the 
arthroplasty, the Board notes that the 20 percent rating 
currently assigned under Code 5056 is the maximum evaluation 
provided under Code 5271.  Therefore, in order to establish 
entitlement to a rating greater than 20 percent on a 
schedular basis, the disability must more nearly approximate 
the criteria for a 40 percent rating under Code 5056 or must 
warrant an increase based on functional loss pursuant to 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca.         

VA medical records dated in September 2000, one year after 
the arthroplasty, indicate that the left ankle was well 
healed, had a short arc of motion, had minimal effusion, and 
was supple and painless.  The January 2001 VA examination 
report reflects complaints of pain, limitation of motion, and 
effusion with prolonged standing.  Objectively, there was 
tenderness anterior to and at the surgical scar.  There was 
10 degrees dorsiflexion and 25 degrees plantar flexion.  
There was no laxity or atrophy.  In April 2001, the veteran 
related having pain with walking greater than one-quarter 
mile or after sitting for a while.  He denied any swelling or 
instability.  Objectively, there was neutral dorsiflexion and 
25 degrees plantar flexion with pain at the end ranges of 
motion.  There was no swelling or erythema.  It was noted 
that the cause of the symptoms was uncertain.  

First, the Board finds that this evidence does not reflect 
subjective complaint or objective evidence of severe painful 
motion or weakness resulting from the left ankle replacement.  
Pain is noted only at the end ranges of motion.  There is no 
subjective complaint or objective evidence of severe 
weakness.  38 C.F.R. § 4.7.  Moreover, the Board finds no 
basis for additional compensation for other factors regarding 
functional loss.  That is, despite the complaint of increased 
symptoms with use, there is no evidence of left ankle 
instability, swelling, erythema, deformity, or atrophy.  

Finally, the Board again finds no reason to refer the claim 
for consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1).  The evidence of record following the left ankle 
replacement is negative for additional hospitalizations or 
interference with employment other than that which is already 
compensated by the regular rating schedule.  38 C.F.R. § 4.1.  
Accordingly, the preponderance of the evidence is against a 
disability rating greater than 20 percent for residuals of a 
left ankle fracture, status post total arthroplasty, as of 
December 1, 2000.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Code 5056; 66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R. § 3.102).    

ORDER

A disability rating greater than 30 percent for postoperative 
residuals of a right ankle fracture with ankylosis is denied.   

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent disability rating for 
residuals of a left ankle fracture with arthritis prior to 
September 27, 1999 is granted.   

A disability rating greater than 20 percent for residuals of 
a left ankle fracture, status post total arthroplasty, as of 
December 1, 2000 is denied.   


REMAND

As discussed above, there has been a significant change in 
the law during the pendency of this appeal.  The VCAA 
redefined VA's obligations with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Specifically, in the case of a disability compensation claim, 
the VCAA provides that VA's duty to assist includes providing 
a medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  

The Board finds that a remand is required in this case with 
respect to the remaining issues on appeal because of the 
change in the law brought about by the VCAA.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard, supra; VAOPGCPREC 16-92.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken.  

The veteran seeks service connection for a low back disorder, 
a bilateral hip disorder, and a bilateral knee disorder, each 
as secondary to his service-connected ankle disabilities.  A 
disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Although the claims folder reveals VA examinations and 
opinions concerning the etiology of the veteran's low back, 
hip, and knee disorders, it appears that the opinion was 
offered by a certified physician's assistant, rather than a 
physician.  The Board finds that a remand is in order so that 
an opinion may be secured from a physician.     

Accordingly, this case is REMANDED for the following:

1.  The RO should forward the claims 
folder to an orthopedist for a review of 
the pertinent medical evidence of record.  
No examination should be scheduled unless 
deemed necessary by the physician.  After 
reviewing the medical evidence, the 
orthopedist is asked to provide an opinion 
as to whether it is at least as likely as 
not that the veteran's low back, hip, and 
knee disorders are proximately due to or 
the result of his service-connected ankle 
disabilities.  The physician should also 
provide an opinion as to whether it is at 
least as likely as not that the service-
connected ankle disabilities aggravate the 
veteran's low back, hip, or knee 
disorders.  The opinions given should 
include a complete rationale.  If the 
physician is unable to provide an opinion, 
the report should so state.     

2.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied with 
and satisfied. 

3.  The RO should then readjudicate the 
veteran's claim for service connection for 
a low back disorder, a bilateral hip 
disorder, and a bilateral knee disorder as 
secondary to his service-connected ankle 
disabilities.  If the disposition of any 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  
   
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



